 

Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 1 of 23 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SHADEEQAH A. PADEN,

Civil Action number :19-cv-
Plaintiff,

VS.
NOTICE OF REMOVAL

RANDY CODDINGTON, BLACKHAWK
TRANSPORT, INC., JOHN DOE (1-10), ABC CO.
(1-10) (fictitious names for person and entities as yet
identified),

Defendants.
nti XK

 

TO: Robert S. Pfersich, Jr., Esq.

The Grossman Law Firm, LLC

Pinho Professional Center

57 Schanck Road, Suite C-13

Freehold, NJ 07728

PLEASE TAKE NOTICE, that on this date, defendants RANDY CODDINGTON and
BLACKHAWK TRANSPORT, INC. by their undersigned counsel, have filed this Notice of
Removal pursuant to 28 U.S.C. §1446(a), in the office of the Clerk of the United States District
Court for the District of New Jersey.

i. Plaintiff SHADEEQAH A. PADEN instituted a lawsuit against defendants RANDY
CODDINGTON and BLACKHAWK TRANSPORT, INC. by filing a Complaint and Jury Demand
in the Superior Court of the State of New Jersey, Law Division, Middlesex County on or about
August 7, 2019 as a result of an alleged accident which occurred on or about January 3, 2018. A
copy of the Complaint and Jury Demand is attached hereto as Ex A.

2. Upon information and belief, the Summons and Complaint were received by

defendant RANDY CODDINGTON on or about August 31, 2019. Summons attached as Ex. B.

 
 

Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 2 of 23 PagelD: 2

a. Upon information and belief, the Summons and Complaint were received by
defendant BLACKHAWK TRANSPORT, INC. on or about August 23, 2019.

4. On September 24, 2019, the defendants RANDY CODDINGTON and
BLACKHAWK TRANSPORT, INC. filed an answer to the plaintiff's complaint (Ex. C).

5. There have been no other proceedings in this action.

6. According to the plaintiff's Complaint (Ex. A), the plaintiff purports to be a citizen
and resident of the State of New Jersey, residing in Woodbridge, Middlesex County.

7. Defendant RANDY CODDINGTON is a Texas resident, residing in Jefferson,
Texas.

8. Defendant BLACKHAWK TRANSPORT, INC. is a Wisconsin corporation.

wr In the First Count, paragraph 6 and Second Count, paragraph 6 of the plaintiff's
Complaint, plaintiff SHADEEQAH A. PADEN alleged that, as a result of the subject accident, she
was seriously and permanently injured, suffered and will in the future suffer great pain and mental
anguish, was and will in the future be prevented from engaging her usual pursuits and occupations
and was and will in the future be required to expend substantial sums of money for medical treatment
in an effort to effect a cure for her injuries. Please see Ex. A.

10. On August 20, 2019, the defendants served a request for a written Statement of
Damages claimed on the plaintiffs counsel (Ex. D).

11. On September 25, 2019, the plaintiff's counsel served a response to the defendants’
request for a written Statement of Damages claimed, indicating damages in the amount of
$1,000,000 (Ex. E).

12. Based upon the plaintiff's response to the defendants’ request for a written Statement

of Damages claimed and the language set forth in the plaintiff's Complaint, the matter in controversy

 
 

Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 3 of 23 PagelD: 3

exceeds $75,000, exclusive of interest and costs.

13. Jurisdiction over the subject matter of this action is conferred on this Court by 28
U.S.C. §1441(a).

14. —_ Jurisdiction in this Court is proper pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441
in that the parties are of complete diversity of citizenship, the amount in controversy exceeds
$75,000 exclusive of interest and costs.

15. This Notice is filed with this Court within 30 days of defendants’ receipt “through
service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which
such action or proceeding is based,” as provided by 28 USC §1446(b).

PLEASE TAKE FURTHER NOTICE, that the defendants, upon filing the Notice of
Removal in the office of the Clerk of the United States District Court for the District of New Jersey,
have also filed copies of the Notice with the Clerk of the Superior Court of New Jersey, Law
Division, Middlesex County Courthouse, 56 Paterson St., New Brunswick, NJ 08903-0964, to effect
removal of this action to the United States District Court pursuant to 28 U.S.C. §1446(b).

Dated: October 16, 2019
LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for defendants
RANDY CODDINGTON and BLACKHAWK
TRANSPORT, INC.
124 First Avenue
Atlantic Highlands, New Jersey 07716
47-9555

BY:

 

2 M. REITER

 
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 4 of 23 PagelD: 4

Ex. A
ent 1 Filed 10/16/19 Page5 of 23 PagelD: 5
‘44 PM Pg 1 of 16 Trans ID: LCV2019138925

Scott D. Grossman #025771997

THE GROSSMAN LAW FIRM, LLC
PINHO Professional Center

57 Schanck Road, Suite C-13
Freehold, NJ 07728

(732) 625-9494

Attorneys for Plaintiff

Shadeeqah A. Paden

 

 

 

 

SHADEEQAH A. PADEN, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: MIDDLESEX COUNTY
Plaintiff, DOCKET NO.::
vs.
Civil Action
RANDY CODDINGTON,
BLACKHAWK TRANSPORT INC., COMPLAINT, JURY DEMAND,
JOHN DOE (1-10), ABC CO. (1-10), DESIGNATION OF TRIAL COUNSEL,
(fictitious names for persons and entities CERTIFICATION R. 4:5-1(b)(2),
as yet unidentified). CERTIFICATION R. 4:5-1(b)(3),
DEMAND FOR DISCOVERY
Defendants.

 

Plaintiff, SHADEEQAH PADEN, residing in Woodbridge Township, County of Middlesex,

State of New Jersey, complaining of the above Defendants, says:
FIRST COUNT

1. On or about January 3, 2018, Plaintiff, SHADEEQAH PADEN, was the owner and

operator of a motor vehicle traveling south on I-287 in Piscataway Township, County of Middlesex,

State of New Jersey.

A At the aforesaid time and location, Defendant, RANDY CODDINGTON, was the
operator of a tractor trailer track owned by Defendant, BLACKHAWK TRANSPORT, INC., which

was traveling south on I-287 in Piscataway Township, to the left of Plaintiff's host vehicle.

3. At the aforesaid time and location, Defendant, RANDY CODDINGTON, failed to
maintain proper control of the tractor trailer unit thereby resulting in sudden, unexpected and violent

impact between Defendant’s vehicle and the Plaintiff's host vehicle.
Filed
oO

1 10/16/19 Page 6 of 23 PagelD: 6
08/07/2019 12:11:44 PM Pg 2 of 1

6 Trans ID: LCV2019138925

4, At all times material hereto, Defendant, RANDY CODDINGTON, operated the tractor
trailer unit in such a negligent and careless manner so as to cause Defendant’s vehicle to collide with
the Plaintiff's host vehicle.

5. The negligent and careless conduct of Defendant, RANDY CODDINGTON, consisted
inter alia, of the following:

(a) failing to make proper observations;

(b) failing to maintain proper control of his automobile;

(c) operating an automobile in violation of N.J.S.A. 39:4-97;

(d) being otherwise negligent and careless under the circumstances; and

(e) such other acts of negligence and carelessness as may be revealed through discovery
and/or at the time of Trial.

6. As a direct and proximate result of Defendant’s negligence in causing the automobile
collision as aforesaid, Plaintiff, SHADEEQAH A. PADEN, was seriously and permanently injured,
suffered and will in the future suffer great pain and mental anguish, was and will in the future be
prevented from engaging in her usual pursuits and occupations, and was and will in the future be
required to expend substantial sums of money for medical treatment in effort to effect a cure for her
said injuries.

7. JOHN DOE (1-10), said names being fictitious, are named as Defendants herein and
intended to represent any individual(s), whose identity(ies) is/are presently unknown to Plaintiff, whom
may have caused or contributed to the negligence leading up to the subject collision, or may be
otherwise liable to Plaintiff for payment of damages resulting from the negligence and/or recklessness
of others.

8. ABC CO. (1-10) said names being fictitious, are named as Defendants herein and
intended to represent and company(ies), partnership(s), corporation(s), or other business entity(ies),

whose identity(ies) is/are presently unknown to Plaintiff, whom may have may have caused or
f 23 PagelD: 7
1560268

Case tS SASTRR IS O6IO7 10194 344g at piled 184 oS D2 (5619) 58058

contributed to the negligence leading up to the subject collision, or may be otherwise liable to Plaintiff
for payment of damages resulting from the negligence and/or recklessness of others.

WHEREFORE, Plaintiff, SHADEEQAH A. PADEN, demands judgment against the
Defendants, RANDY CODDINGTON, BLACKHAWK TRANSPORT, INC., JOHN DOE (1-10)
and ABC CO. (1-10), individually, jointly and/or severally for damages, together with interest and

costs of suit.

SECOND COUNT
1. Plaintiff repeats the allegations contained in the First Count of the Complaint as if
set forth at length herein.
2. Upon information and belief, at the time of the subject motor vehicle collision,

Defendant, RANDY CODDINGTON, was an agent, servant and/or an employee of Defendant,
BLACKHAWK TRANSPORT, INC., acting within the course and scope of his employment.

3. Pursuant to the legal doctrine of Respondeat Superior, the Defendant,
BLACKHAWK TRANSPORT, INC., is legally responsible for the negligent and/or careless acts
of its agent, servant and/or employee, Defendant, RANDY CODDINGTON, while performing his
work-related duties.

4, The injuries, harm, and damages were incurred by the Plaintiff as a result of the use
of a tractor trailer unit by Defendant, RANDY CODDINGTON, in a negligent, and careless
manner, which because of inexperience and prior actions, Defendant, BLACKHAWK
TRANSPORT, INC., knew, or reasonably should have known, was likely to pose an unreasonable
risk of harm to others.

5. Defendant, BLACKHAWK TRANSPORT, INC., as the registered owner of the

tractor trailer unit involved in the subject collision and employer of Defendant, RANDY
nt

Case 2:19-cv-19039-SRC-CLW Document 1
44 PM P

Filed 10/16/19 Page 8 of 23 PagelD: 8
MID-L-005753-19 08/07/2019 12:11: g

4 of 16 Trans ID: LCV2019138925

CODDINGTON, possessed legal authority to permit and/or prohibit the Defendant, RANDY
CODDINGTON, operation of the tractor trailer unit.

6. As a direct and proximate result of Defendant, BLACKHAWK TRANSPORT,
INC., negligently entrusting Defendant, RANDY CODDINGTON, who operated said tractor
trailer unit for the business pursuits of BLACKHAWK TRANSPORT, INC., in a negligent and
careless manner, the Plaintiff was seriously and permanently injured, suffered and will in the future
suffer great pain and mental anguish, was and will in the future be prevented from engaging in her
usual pursuits and occupations, and was and will in the future be required to expend substantial
sums of money for medical treatment in effort to effect a cure for her said injuries.

WHEREFORE, Plaintiff, SHADEEQAH A. PADEN, demands judgment against the
Defendants, RANDY CODDINGTON, BLACKHAWK TRANSPORTATION, INC, JOHN DOE
(1-10) and ABC CO. (1-10), individually, jointly and/or severally for damages, together with interest

and costs of suit.

JURY DEMAND

Plaintiffs hereby demand a tria! by jury as to all issues.
DESIGNATION OF TRIAL COUNSEL

The undersigned attorney for Plaintiffs hereby designates SCOTT D. GROSSMAN

as trial counsel herein.

CERTIFICATION PURSUANT TO R. 4:5-1(b)(2)

The undersigned attorney for the Plaintiff, SHADEEQAH A. PADEN, hereby certifies that the
within matter is not the subject of any other action or arbitration proceeding pending or contemplated,

nor are there any other parties known to Plaintiff who should be joined in this proceeding.
Case 2:19-cv-19039-SRC-CLW Document 1 Filed 10/16/19 Page 9 of 23 PagelD: 9
MID-L-005753-19 08/07/2019 12:11:44 PM Pg 5 of 16 Trans ID: LCV20191389258

CERTIFICATION PURSUANT TO R. 4:5-1(b)(3

 

The undersigned attorney for Plaintiff, SHADEEQAH A. PADEN, hereby certifies that
confidential personal identifiers have been redacted from documents now submitted to the court, and
will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b).

THE GROSSMAN LAW FIRM, LLC
Attorneys for Plaintiff
SHADEBQAH A. PADEN

ecw
——

 

Dated: August 6, 2019 SCOTT D. GROSSMAN
DEMAND FOR DISCOVERY

The undersigned attorney for the Plaintiff hereby demands that the Defendants provide answers
to Uniform Interrogatories C and C (1) in the time period and the manner provided by the Rules of
Court.

DEMAND FOR DISCOVERY OF INSURANCE COVERAGE

The undersigned attorney for the Plaintiff SHADEEQAH A. PADEN, demands that proof of
all insurance which may extend coverage to the Defendant(s) for the subject incident and the limits of
said coverage be furnished to Plaintiffs’ counsel within ten (10) days of the date hereof.

DEMAND FOR PRODUCTION OF DOCUMENTS

PLEASE TAKE NOTICE that pursuant to R.4:18-1, Plaintiff demands the production for
purposes of inspection and copying at the offices of The Grossman Law Firm LLC, within 60 days
after service within pleadings, of the following items pertaining to the allegations of this Complaint:

I. All written statements which you, or your counsel, have in your possession, custody,
or control in regard to this incident/accident.

2. Copies of all photographs, videotapes or other reproductions which you have in your

possession, custody, or control which relate, in any manner, to the incident, to the injuries which
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 10 of 23 PagelD: 10

Ex. B
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 11 of 23 PagelD: 11

SUMMONS

Attorney(s) Scott D. Grossman, Esq. #025771997

 

Superior Court of

 

Office Address PINHO Professional Center

 

 

 

 

 

 

 

 

 

 

 

57 Schanck Road, C-13 New Jersey

Town, State, Zip Code Freehold, NJ 07728
Telephone Number (732) 625-9494 Middlesex COUNTY
Attorney(s) for Plaintiff Shadeegah A. Paden Law DIVISION
SHADEEQAH A. PADEN, Docket No: MID-L-5753-19

Plaintiff(s)

CIVIL ACTION
Vs.

RANDY CODDINGTON, BLACKHAWK TRANSPORT, INC., SUMMON Ss
JOHN DOE (1-10), ABC CO. (1-10), (fictitious names for perso

Defendant(s)

From The State of New Jersey To The Defendant(s) Named Above:

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey, The complaint
attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a
written answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within
35 days from the date you received this summons, not counting the date you received it. (A directory of the addresses of
each deputy clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and
online at http://www. judiciary. state.nj.us/pro se/10153_deptyclerklawref. df.) If the complaint is one in foreclosure, then
you must file your written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice
Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New J ersey and a
completed Case Information Statement (available from the deputy clerk of the Superior Court) must accompany your
answer or motion when it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name
and address appear above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you
must file and serve a written answer or motion (with fee of $175.00 and completed Case Information Statement) if you
want the court to hear your defense.

 
 

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

If you cannot afford an attomey, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral
Services. A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available
in the Civil Division Management Office in the county listed above and online at
http://www. judiciary.state.nj.us/prose/10153_deptyclerklawref pdf.

   

Clerk of the Superior Court
DATED: 08/21/2019
Name of Defendant to Be Served: Randy Coddington

Address of Defendant to Be Served: _909 FM 729, Apt., Jefferson, TX 75657

 

Revised 11/17/2014, CN 10792-English (Appendix XII-A)
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 12 of 23 PagelD: 12

Ex. C
:19-cv- 9-SRC-CLW_ Document1 Filed 10/16/19 Page 13 of 23 PagelD: 13
Case 2 DL OOS eS 19 09/24/2019 1:24:59 PM Pg 1 of 5 Trans ID: LCV20191726277

LAW OFFICES OF LORNE M. REITER, LLC

Attorney ID No,: 002011996

124 First Avenue

Atlantic Highlands, New Jersey 07716

|(732) 747-9555

Attorneys for Defendants

Randy Coddington and Blackhawk Transport Inc.

x

SHADEEQAH A. PADEN, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION-MIDDLESEX COUNTY

DOCKET NO. MID-L-5753-19
CIVIL ACTION

 

Plaintiff,
vs.

RANDY CODDINGTON, BLACKHAWK

TRANSPORT, INC., JOHN DOE (1-10), ABC

CO. (1-10) (fictitious names for person and entities ANSWER WITH JURY DEMAND
as yet identified),

Defendants.

 

TO: Robert S. Pfersich, Jr., Esq.
The Grossman Law Firm, LLC
Pinho Professional Center
57 Schanck Road, Suite C-13
Freehold, NJ 07728
The defendants, RANDY CODDINGTON and BLACKHA WK TRANSPORT, INC., by their
attorneys, LAW OFFICES OF LORNE M. REITER, LLC, as and for their Answer with Jury Demand
to the plaintiff's Complaint, allege upon information and belief as follows:

AS AND FOR THE FIRST COUNT
1, The answering defendants deny knowledge or information sufficient to form a belief
as to the truth of the allegations contained in paragraph “1” of the First Count of the Complaint.
2. The answering defendants deny the allegations contained in paragraph “2" of the First
Count of the Complaint.

3. The answering defendants deny the allegations contained in paragraph “3” of the First

Count of the Complaint.

4, The answering defendants deny the allegations contained in paragraph “4" of the First
jCount of the Complaint.
5. The answering defendants deny the allegations contained in paragraph“5" of the First

}Count of the Complaint.

 

 
:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 14 of 23 PagelD: 14
Case OM IDL-O0S753 19 09/24/2019 1:24:59 PM Pg 2 of 5 Trans ID: LCV20191726277

6. The answering defendants deny the allegations contained in paragraph “6" of the First
Count of the Complaint.
7. The answering defendants deny knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph “7" of the First Count of the Complaint.
8. The answering defendants deny knowledge or information sufficient to form a belief
as to the truth of the allegations contained in paragraph “8" of the First Count of the Complaint.
AS AND FOR THE SECOND COUNT
lL, The answering defendants repeat, reiterate and reallege the answers to the allegations
contained in the First Count of the Complaint.
2. The answering defendants admit the allegations contained in paragraph “2" of the
Second Count of the Complaint.
3. The answering defendants deny the allegations contained in paragraph “3" of the
Second Count of the Complaint.
4, The answering defendants deny the allegations contained in paragraph “4" of the
Second Count of the Complaint.
5. The answering defendants deny the allegations contained in the form alleged in
paragraph “S"of the Second Count of the Complaint as the plaintiff did not define the term “possessed
legal authority,” respectfully referring all questions of law and fact to the triers thereof.
6. The answering defendants deny the allegations contained in paragraph “6" of the
Second Count of the Complaint.
AS AND FOR THE DEFENDANTS’ AFFIRMATIVE DEFENSES
FIRST SEPARATE DEFENSE
Negligence, if any, on the part of the answering defendants was not the proximate cause of any

injuries which may have been sustained by the plaintiff.

SECOND SEPARATE DEFENSE

 

Damages or injuries, if any, sustained by the plaintiff were the result of actions of third parties,

agencies or instrumentalities over whom the defendants exercised no control.

THIRD SEPARATE DEFENSE

 

 
t1_ Filed 10/16/19 Page 15 of 23 PagelD: 15

. -?-V- - - n
Case ore EV OFAC eae oote aa So Pg 3 of 5 Trans ID: LCV20191726277

O
MID-L-005753-19 09/24/2019

Damages, if any, were the result of the sole negligence of the plaintiff SHADEEQAH A.
PADEN.
FOURTH SEPARATE DEFENSE

 

Plaintiff's claims are barred or, at the very least, the damages to which they are entitled are
reduced by virtue of the doctrine of comparative negligence and the New Jersey Comparative
Negligence Act, N.J.S.A. 2A:15-5.1 et seq.

FIFTH SEPARATE DEFENSE
Plaintiff's claims are barred or at the very least, plaintiffs damages must be reduced, by virtue
of the Doctrine of Avoidable Consequences.
SIXTH SEPARATE DEFENSE
Plaintiff's claims are barred by the Doctrine of Assumption of the Risk.
SEVENTH SEPARATE DEFENSE

 

The answering defendants were not negligent.
EIGHTH SEPARATE DEFENSE
The Complaint fails to state a cause of action for which relief may be granted.
NINTH SEPARATE DEFENSE
Plaintiff failed to mitigate her damages.
TENTH SEPARATE DEFENSE
Plaintiff's causes of action are barred by the equitable doctrines of laches and estoppel.

ELEVENTH SEPARATE DEFENSE

 

Damages, if any, sustained by the plaintiff was not the foreseeable result of any actions and/or

inactions of the answering defendants.

TWELFTH SEPARATE DEFENSE

 

The Court herein lacks personal jurisdiction over the answering defendants as they were not

properly served with the Complaint.

THIRTEENTH SEPARATE DEFENSE

The negligence and/or contributory negligence of plaintiff SHADEEQAH A. PADEN was the

sole and/or proximate cause of the alleged accident.

 

 
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 16 of 23 PagelD: 16
MID-L-005753-19 09/24/2019 1:24:59 PM Pg 4 of 5 Trans ID: LCV20191726277

FOURTEENTH SEPARATE DEFENSE
Damages sustained by the plaintiff, if any, were the result of an unavoidable accident over
which the answering defendants had no control.

FIFTEENTH SEPARATE DEFENSE

The damages sustained by the plaintiff, if any, were due to an act of God.

SIXTEENTH SEPARATE DEFENSE
The negligence and/or contributory negligence of plaintiff SHADEEQAH A. PADEN was
greater than the negligence of the answering defendants, although the defendants deny negligence.

SEVENTEENTH SEPARATE DEFENSE

 

The answering defendants breached no duty owed to the plaintiff.

EIGHTEENTH SEPARATE DEFENSE
Plaintiffs Complaint is barred in whole or in part by the provisions of the New Jersey
Automobile Reparations Act, N.J.S.A. 39:6A-1, et seq.

NINETEENTH SEPARATE DEFENSE
If the answering defendants are found to be negligent, which negligence is denied, plaintiff
SHADEEQAH A. PADEN’s negligence was greater than the negligence of the answering defendants
land the plaintiff is therefore barred from recovery.

TWENTIETH SEPARATE DEFENSE

 

Plaintiff SHADEEQAH A. PADEN’s failure to employ the available seatbelts either caused
or enhanced her damages, and her recovery, if any, should be barred by her failure to wear a seatbelt
in violation of N.J.S.A. 39:3-76.2f,

RESERVATION OF RIGHTS - FRIVOLOUS ACTION
The answering defendants hereby reserve the right to file an action based upon the provisions
of NJS.A. 2A:15-59.1.

JURY DEMAND

Defendants hereby demand a Trial by Jury of all justiciable issues herein.

RULE 4;5-1 CERTIFICATION

I hereby certify, upon information and belief, that the matter in controversy is not the subject

 

 
2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 17 of 23 PagelD: 17
Case MID-L-005753-19 09/24/2019 1:24:59 PM Pg 5 of 5 Trans ID: LCV20191726277

of any other litigation.
DESIGNATION OF TRIAL COUNSEL
Pursuant to R. 4:25-4, attorney Lorne M. Reiter, Esq., of the firm of LAW OFFICES OF
LORNE M. REITER, LLC, is hereby designated as trial counsel.
CERTIFICATION OF TIMELY FILING
I hereby certify that a copy of the within Answer to the Complaint was duly filed and served
within the time prescribed by the Rules of Court.
WHEREFORE, the answering defendants RANDY CODDINGTON and BLACKHAWK
TRANSPORT, INC., demand judgment dismissing the plaintiff's Complaint, together with costs,

attorneys’ fees and disbursements.

Dated: September 24, 2019

LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for Defendants
Randy Coddington and Blackhawk Transport Inc.

 

 

 
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 18 of 23 PagelD: 18

Ex. D
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 19 of 23 PagelD: 19

LAW OFFICES OF LORNE M. REITER, LLC
124 FIRST AVENUE
ATLANTIC HIGHLANDS, NEW JERSEY 07716

 

TEL. (732) 747-9555

 

FAX (732) 626-6800
LORNE M. REITER * NEW YORK OFFICE
LAURA C. JOHNSON + 14 WALL STREET, 20TH FLOOR
VANESSA L, KOPPEL * NEW YORK, NY 10005
KAREN K. HAHN “* (212) 222-0955
SHARON B. MORELAND # (212) 202-4784 FAX
lreiter@lreiterlaw.com
* ADMITTED NEW YORK & NEW JERSEY —_
+ ADMITTED NEW JERSEY & COLORADO
* ADMITTED NEW JERSEY
# ADMITTED NEW YORK, NEW JERSEY &
MASSACHUSETTS
August 20, 2019

scott(@grossmanjustice.com

Scott D. Grossman, Esq.

THE GROSSMAN LAW FIRM, LLC
PINHO Professional Center

57 Schanck Road, Suite C-13
Freehold, NJ 07728

Re: Shadeeqah A. Paden v. Randy Coddington and Blackhawk Transport Inc.
Our File Number: 001-0751-SPJ
Date of Loss: January 3, 2018

Dear Mr. Grossman:

Our office represents the defendants Randy Coddington and Blackhawk Transport Inc. with
respect to the above-captioned matter.

We hereby demand that plaintiff serve upon us, within five (5) days from the date of service
hereof, a written Statement of Damages claimed, pursuant to Rule 4:5-2.

truly yours,

E M. REITER
LMR:Ims
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 20 of 23 PagelD: 20

Ex. E
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 21 of 23 PagelD: 21

Robert S. Pfersich, Jr. 4024392019
THE GROSSMAN LAW FIRM, LLC
PINHO Professional Center

57 Schanck Road, Suite C-13
Freehold, NJ 07728

(732) 625-9494

Attorneys for Plaintiff

Shadeeqah A. Paden

 

 

 

SHADEEQAH A. PADEN, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: MIDDLESEX COUNTY
Plaintiff, DOCKET NO.: MID-L-5753-19
vs.
Civil Action
RANDY CODDINGTON,
BLACKHAWK TRANSPORT INC., STATEMENT OF DAMAGES
JOHN DOE (1-10), ABC CO. (1-10), PURSUANT TO R. 4:5-2
(fictitious names for persons and entities
as yet unidentified).
Defendants.

 

TO: Lorne M. Reiter, Esq.
Law Offices of Lore M. Reiter, LLC
124 First Avenue
Atlantic Highlands, NJ 07716
Attorneys for Defendants,
Randy Coddington and Blackhawk Transp. Inc.

Pursuant to Defendants’ request for a written Statement of Damages in accordance with
R. 4:5-2, Plaintiff, SHADEEQUAH A. PADEN, hereby demands the sum of One Million

Dollars ($1,000,000.00) as settlement of the within matter.

THE GROSSMAN LAW FIRM, LLC
Attorneys for Plaintiff,
SHADEEQAH A. PADEN

Cobol

Dated: September 25, 2019 ROBERT S. PFERSIGH, JR, / ,
Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 22 of 23 PagelD: 22

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SHADEEQAH A. PADEN,
CIVIL ACTION NO.:

Plaintiff,

VS.
CERTIFICATION OF SERVICE

RANDY CODDINGTON, BLACKHAWK
TRANSPORT, INC., JOHN DOE (1-10), ABC CO.
(1-10) (fictitious names for person and entities as yet
identified),

Defendants.

 

x

LORNE M. REITER, ESQ. certifies as follows:

1. Iam an attorney duly admitted to practice before this Honorable Court, and I hereby
affirm the truth of the following statements under the penalty of perjury.

2. 1am a member with the law firm of LAW OFFICES OF LORNE M. REITER, LLC,
attorneys for the defendants RANDY CODDINGTON and BLACKHAWK TRANSPORT, INC.
and, as such, J am fully familiar with the facts set forth herein.

3. On this date, I served copies of the within Notice of Removal upon the plaintiff in this
action by mailing same via First Class Mail from 124 First Avenue, Atlantic Highlands, New Jersey
07716 addressed to the plaintiff's attorney, Robert S. Pfersich, Jr., Esq:,-The Grossman Law Firm,
LLC, Pinho Professional Center, 57 Schanck Road, Suite C-13, Freehold, NJ 07728.

4. Further, on this date, I caused a copy of the Notice of Removal to be filed with the
Clerk of the Superior Court of New Jersey, Law Division, Middlesex County Courthouse, 56
Paterson St., New Brunswick, NJ 08903-0964

5. Pursuant to 28 U.S.C. §1746, I affirm under penalty of perjury that the foregoing is

 

 
 

Case 2:19-cv-19039-SRC-CLW Document1 Filed 10/16/19 Page 23 of 23 PagelD: 23

true and correct.

Dated: October 16, 2019
LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for defendants
RANDY CODDINGTON and BLACKHAWK
TRANSPORT, INC.
124 First Avenue
Atlantic Highlands, New Jersey 07716
47-9555

BY:

 

E M. REITER

 
